DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rotary encoder” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one of means to fix the center distance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose or describe a means to fix the center distance. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-11 are rejected because they depend on rejected claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 is further unclear and indefinite since claim 1 depends on claim 12 which is a different statutory class of invention. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Claims 2-11 are further rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/01072 A1 in view of DE 10140103 C1 and in further view of JP 2013221845 A.
Claim 1
 	WO 01/01072 A1 discloses a gear or other toothed article (Fig. 5, Ref. 108) with said workpiece having a plurality of teeth and with each of said teeth having a pair of tooth flank surfaces (See Fig. 5, Ref. 108 having a plurality of teeth with flank surfaces), said machine comprising: a functional measuring mechanism (Fig. 5, Ref. 105) operable to roll a toothed workpiece in mesh with a master gear (Fig. 5, Ref. 100) or a mating gear, and an analytical measuring mechanism (Fig. 5, Ref. 10) comprising at least one non-contact sensor operable to scan (Fig. 3, Ref. 90) at least a portion of a tooth surface of said toothed workpiece in at least one of a profile direction and face width direction (Pages 13-14 Paragraph starting with “Gear Teeth”).  
	WO 01/01072 A1 and DE 10140103 C1 substantially teaches the claimed invention except that it does not show the measuring machine further comprising said at least one non-contact sensor being movable in up to three mutually perpendicular directions. JP 2013221845 A shows that it is known to provide the measuring machine further comprising said at least one sensor being movable in up to three mutually perpendicular directions (See Fig. 5) for a device for measuring a gear for inspection. It would have been obvious to combine the device of WO 01/01072 A1 in view of DE 10140103 C1 with the movability of JP 2013221845 A before the effective filing date of the claimed invention for the purpose of providing adjustability and 
	WO 01/01072 A1 in view of JP 2013221845 A substantially teaches the claimed invention except that it does not show a slide movable in an X-axis direction to allow coupling and decoupling of the toothed workpiece and the master gear or mating gear, a motorized axis of rotation of the toothed workpiece and a rotary encoder mounted below the toothed workpiece, and at least one of means to fix the center distance between the toothed workpiece and the master gear or mating gear, and means to capture inputs of a linear scale indicative of linear displacement between an axis of rotation of the toothed workpiece and an axis of rotation of the master gear or mating gear. DE 10140103 C1 shows that it is known to provide a slide movable (Fig. 1, Ref. 7) in an X-axis direction to allow coupling and decoupling of the toothed workpiece and the master gear or mating gear (Fig. 1, Ref. 13), a motorized axis (Fig. 1, Ref. 5) of rotation of the toothed workpiece (Fig. 1, Ref. 3) and a rotary encoder (Fig. 1, Ref. 6) mounted below the toothed workpiece (Fig. 1, Ref. 3), and at least one of means to fix the center distance (Fig. 1, Ref. 11) between the toothed workpiece (Fig. 1, Ref. 3) and the master gear or mating gear (Fig. 1, Ref. 13), and means to capture inputs of a linear scale indicative of linear displacement (Fig. 1, Ref. 18, 19) between an axis of rotation of the toothed workpiece (Fig. 1, Ref. 3) and an axis of rotation of the master gear or mating gear (Fig. 1, Ref. 13) for a device for adjusting the fluctuations in the center distance. It would have been obvious to combine the device of WO 01/01072 A1 in view of JP 2013221845 A with the adjusting device listed above with that of DE 10140103 C1 before the effective filing date of the claimed invention for the purpose of providing constant engagement of the gears, therefore providing more accurate measurement of the gear.
Claim 2
 	WO 01/01072 A1 discloses at least one non-contact sensor (Fig. 2, Ref. 10) comprises at least one laser (Fig. 2, Ref. 90, “laser light beam” page 14).  
Claim 5
 	WO 01/01072 A1 discloses analytical measuring mechanism (Fig. 5, Ref. 10) is operable to provide workpiece measurements with respect to at least one of index, profile and lead characteristic of the teeth of said workpiece (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 6
 	WO 01/01072 A1 discloses the workpiece measurements are obtained via scanning (Fig. 5, Ref. 10) said teeth along a portion of the tooth surface in said profile direction (See Fig. 5, Ref. 10 scan in both the vertical and horizontal directions of the teeth).  
Claim 7
 	WO 01/01072 A1 discloses the workpiece measurements are obtained via scanning (Fig. 5, Ref. 10) said teeth along a portion of the tooth surface in said face width direction (See Fig. 5, scanning along horizontal direction).  
Claim 8
 	WO 01/01072 A1 discloses at least two non-contact sensors (See Fig. 5, Horizontal and Vertical scanning of the surfaces) located on said machine, said at least two non-contact sensors being oriented at one of said pair of tooth flank surfaces (See (Fig. 5).  
Claim 9
 	WO 01/01072 A1 discloses said functional measuring mechanism (Fig. 5, Ref. 105) and said analytical measuring mechanism (Fig. 5, Ref. 10) are operable simultaneously with one 
Claim 10
 	WO 01/01072 A1 discloses functional output data being produced by said functional measuring mechanism (Fig. 5, Ref. 105) and analytical output data being produced by said analytical measuring mechanism (Fig. 5, Ref. 10), said functional output data and said analytical output data being combined to provide a single platform measurement data (Data from Ref. 10 and Ref. 105 are combined and analyzed by microprocessor Ref. 112).  
Claim 11
 	WO 01/01072 A1 discloses functional measuring mechanism comprises a roll tester operable for at least one of single flank testing and double flank testing (Page 17, first paragraph).  
Claim 12
WO 01/01072 A1 discloses a gear (Fig. 5, Ref. 108) or other toothed article with said workpiece having a plurality of teeth and with each of said teeth having a pair of tooth flank surfaces (See Fig. 5, Ref. 108 having a plurality of teeth with flank surfaces), said method comprising: providing a measuring machine having a functional measuring mechanism (Fig. 5, Ref. 105) operable to roll a toothed workpiece in mesh with a master gear (Fig. 5, Ref. 100) or a mating gear, and an analytical measuring mechanism (Fig. 5, Ref. 10) comprising at least one non-contact sensor operable to scan (Fig. 2, Ref. 90) at least a portion of a tooth surface of said toothed workpiece in at least one of a profile direction and face width direction (See Fig. 5, Ref. 10 scanning in the vertical direction), scanning said workpiece with said analytical measuring 
 	WO 01/01072 A1 and DE 10140103 C1 substantially teaches the claimed invention except that it does not show the measuring machine further comprising said at least one non-contact sensor being movable in up to three mutually perpendicular directions. JP 2013221845 A shows that it is known to provide the measuring machine further comprising said at least one sensor being movable in up to three mutually perpendicular directions (See Fig. 5) for a device for measuring a gear for inspection. It would have been obvious to combine the device of WO 01/01072 A1 in view of DE 10140103 C1 with the movability of JP 2013221845 A before the effective filing date of the claimed invention for the purpose of providing adjustability and alignment for the non-contact sensor, therefore improving the accuracy of the measurement result.
	WO 01/01072 A1 in view of JP 2013221845 A substantially teaches the claimed invention except that it does not show including at least one of index and profile, and performing one or both of double flank testing and single flank testing with said functional measuring mechanism, wherein the single flank testing comprises the master gear or mating gear rolling together with the toothed workpiece at a fixed center distance with backlash and with only one flank in contact and wherein the toothed workpiece is rotated via a motor. DE 10140103 C1 shows that it is known to provide including at least one of index and profile (Fig. 1, Ref. 18, 19), and performing one or both of double flank testing and single flank testing with said functional measuring mechanism, wherein the single flank testing comprises the master gear or mating gear rolling together with the toothed workpiece at a fixed center distance with backlash and with only one flank in contact and wherein the toothed workpiece is rotated via a In the case of other types of measuring devices which do not have either two-flank or single-flank Gear testing devices, there are developments that are used to position one Use measuring head in X, Y, Z direction linear motors. They replace the traditional one Combination of electric motor and ball screw, as is often the case in 3D measuring devices occurrence. A particularly precise, but also very complex solution is in DE 38 23 978 A1 described. With this linear guide for precision machines, the moving part compared to the stationary by magnetic or air bearings and the electrical controlled linear motor is designed in superconducting technology so that the heat loss in the Solenoid coils have no influence on the accuracy of the measuring device. That can be for absolute Length measurements in coordinate measuring machines may be required for relative measurements of Axis spacing changes in the two-flank rolling test is too much effort) for a gearwheel testing device. It would have been obvious to combine the device of WO 01/01072 A1 in view of JP 2013221845 A with the gearwheel testing of DE 10140103 C1 before the effective filing date of the claimed invention for the purpose of providing constant engagement of the gears, therefore providing more accurate measurement of the gear.
Claim 13
WO 01/01072 A1 discloses the characteristic of the teeth include at least one of index, profile, lead, tooth thickness, angular position of gear teeth, tip and/or root diameter, and chamfer width (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 16
 	WO 01/01072 A1 discloses providing at least two non-contact sensors (See Fig. 5, Ref. 10), positioning said at least two non-contact sensors whereby a portion of the face width 
Claim 17
 	WO 01/01072 A1 discloses determining index and profile characteristics of said workpiece from said output (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 18
 	WO 01/01072 A1 discloses providing at least one non-contact sensor (Fig. 5, Ref. 10), positioning said at least one non-contact sensor with respect to said workpiece (Fig. 5, Ref. 108) whereby a portion of the tooth profile surface of said teeth is capable of being scanned (See Fig. 5), scanning said teeth, generating an output from said at least two non-contact sensors (Fig. 5, Ref. 10; see outputs from Ref. 10 going to microprocessor 112), determining the index and profile characteristic of said workpiece from said output (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 19
 	WO 01/01072 A1 discloses the positioning between said non-contact sensor (Fig. 5, Ref. 10) with respect to said workpiece (Fig. 5, Ref. 108) varies during said scanning (The scanning varies as the scan line goes though the different pitch and valleys of the tooth) .  
Claim 20

Claim 21
 	WO 01/01072 A1 discloses said functional measuring mechanism (Fig. 5, Ref. 105) and said analytical measuring mechanism (Fig. 5, Ref. 10) are operable simultaneously with one another or independently from one another (It is inherent that Rf. 105 and Ref. 10 work independently and simultaneously since being independent and connected to Ref. 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/01072 A1 in view of JP 2013221845 A and DE 10140103 C1 and in further view of CN 205748298.
Claim 4, 14
	WO 01/01072 A1 substantially teaches the claimed invention except that it does not show at least one non-contact sensor is movable in up to three mutually perpendicular linear directions 
Claim 15
 	WO 01/01072 A1 discloses determining index and profile characteristics of said workpiece from said output (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments and amendment, filed June 25, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-21 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 01/01072 A1; JP 2013221845 A; DE 10140103 C1; CN 205748298.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 16, 2021